Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Calmann J. Clements on June 16, 2021.

The application has been amended as follows: 
In the specification: 
In the specification, page 2, the paragraph 
“[0011] Fig. 7 is a diagram showing an illustrative computing system that may be used for correlating identity tokens, according to one example of principles described herein.” 
has been canceled. 
In the claims: 	

	In claim 1, line 12, the phrase “a detection time window” has been changed to      - -the detection time window- -. 
In claim 11, line 9, the phrase “a detection volume” has been changed to - -the detection volume- -.
In claim 16, line 11, the phrase “a detection volume” has been changed to - -the detection volume- -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 6-7, filed June 07, 2021, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 101 of claims 1-15 has been withdrawn. 
Regarding claim 1, the prior art cited fails to disclose a method performed by a system having a computing system and a plurality of detection systems in communication with the computing system, the method comprising: incrementing an edge between two nodes of the graph in response to determining that the two identity tokens associated with the two nodes were detected by a first detection system within a detection time window; decrementing the edge between the two nodes in response to determining that one of the identity tokens associated with one of the two nodes is 
Applicant’s arguments, see pages 7-8, filed June 07, 2021, with respect to claims 11-20 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102 and 35 U.S.C. 103 of claims 11-20 have been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/ANH V LA/                                                                                  Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
June 17, 2021